This appeal is prosecuted by B. H. McDaniel from a judgment of the district court awarding his wife, Ada McDaniel, a divorce and the custody of certain minor children of the marriage, and directing him to pay her the sum of $50 per month for the support of said children pending further order of the court.
The parties hereto have filed in this court a joint motion asking the court to reverse the judgment appealed from and to dismiss the cause. They state in said motion that all the matters in controversy between them have been settled by mutual agreement, and that dissolution of the bonds of matrimony is not now desired.
An appellate court has authority, in order to facilitate a settlement reached by the parties in a cause pending on its docket, to enter an agreed judgment therein. Bering Mfg. Co. v. W. T. Carter  Bro. (Tex.Com.App.) 278 S.W. 182, 183; Southwestern Settlement  Development Co. v. Village Mills Co. (Tex.Com.App.) 265 S.W. 124, 125.
The judgment of the trial court is therefore reversed, and the cause is dismissed.